Citation Nr: 1447250	
Decision Date: 10/24/14    Archive Date: 10/30/14

DOCKET NO.  11-20 502	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1. Whether new and material evidence has been received to reopen the claim of entitlement to service connection for posttraumatic stress disorder (PTSD).

2. Entitlement to service connection for PTSD.

3. Entitlement to service connection for a sleep disorder.

4. Entitlement to an initial rating in excess of 10 percent for acid reflux.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel


INTRODUCTION

The Veteran had active military service from November 1980 to April 1998. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2010 rating decisions of the Department of Veterans' Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

Specifically, in an April 2010 rating decision, the RO reopened the previously denied claim of service connection for PTSD and confirmed the previous denial.  The rating decision also denied service connection for a sleep disorder.  In a subsequent April 2010 rating decision, the RO granted service connection for acid reflux and assigned a noncompensable rating, effective November 4, 2004.  Thereafter, in a December 2011 rating decision, the RO increased the rating for acid reflux to 10 percent disabling, effective November 4, 2004.  As this increased rating does not constitute a full grant of all benefits possible, and as the Veteran has not withdrawn his claim, the claim is still active.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

The Veteran testified before the undersigned at a Board hearing in October 2012.  A transcript of the hearing has been reviewed and associated with the claims file.  

The issues of entitlement to service connection for a sleep disorder and entitlement to an initial rating in excess of 10 percent for acid reflux are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1. An October 2008 Board decision denied the Veteran's claim of entitlement to service connection for PTSD; the decision is final.

2. Evidence received since the October 2008 Board decision is neither cumulative nor redundant of the evidence of record at the time of the October 2008 denial and, by itself or in conjunction with the evidence previously assembled, relates to an unestablished fact necessary to substantiate the claim of service connection.

3. The Veteran has a current diagnosis of PTSD related to fear of hostile military activity that was consistent with the places, types and circumstance of his service in Bosnia and Turkey.


CONCLUSIONS OF LAW

1. The October 2008 Board decision, which denied the Veteran's claim of entitlement to service connection for PTSD, is final.  38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. § 20.1100 (2014).

2. The evidence received subsequent to the October 2008 Board decision is new and material, and the claim of service connection for PTSD is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2014).

3. The criteria for service connection for PTSD have been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.303(f)(3) (2014).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

As to the Veteran's claims decided herein, the claims have been granted, as discussed below.  As such, the Board finds that any error related to the VCAA is moot.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2014); Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

New and Material

If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108.  See also Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  Id.  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

If new and material evidence has been received with respect to a claim that has become final, then the claim is reopened and decided on a de novo basis.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

In an October 2008 decision, the Board denied service connection for PTSD because the Veteran did not serve in combat and because there was no evidence of a verified in-service stressor.  Evidence of record at the time of the decision included service treatment records (STRs); VA treatment records from December 2005 to April 2008 noting a diagnosis of PTSD; a May 2007 VA examination, also noting a diagnosis of PTSD; and statements from the Veteran identifying an in-service stressor.  The Veteran did not appeal the Board's decision.  In a November 2008 statement, the Veteran indicated that he had hand-delivered evidence relevant to his PTSD claim to the RO in December 2007, but had recently been informed that it was never received.  Notably, the Veteran did not resubmit the evidence at that time.  Nor was any new and material evidence received within a year.  38 C.F.R. 
§ 3.156(b); see also Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011).  Thus, the October 2008 Board decision is final.  See 38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. § 20.1100 (2014).

The evidence received since the October 2008 Board decision includes a March 2010 VA examination noting a diagnosis of PTSD related to the Veteran's Bosnian deployment, a November 2010 VA examination also diagnosing PTSD related to military service, statements from the Veteran regarding PTSD symptoms, and news articles.  The evidence also includes statements from the October 2012 Board hearing where the Veteran asserted that he was in a combat situation and that he feared for his life.  

The Board finds that evidence received since the October 2008 Board decision, is new as it was not part of the record at the time of the previous Board decision.  It is also material as it relates to an unestablished fact necessary to substantiate the claim because it provides an indication that the Veteran's psychiatric disability may be due to fear of hostile military or terrorist activity.  Therefore, the evidence is new and material, and the claim is reopened.

Service Connection

Generally, in order to prevail on the merits on the issue of service connection, there must be medical evidence of current disability; medical or, in certain circumstances lay, evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection for PTSD requires medical evidence diagnosing the condition; a link established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f); see also Cohen v. Brown, 10 Vet. App. 128, 138 (1997).

If a stressor claimed by a Veteran is related to the Veteran's "fear of hostile military or terrorist activity" and a VA or VA-contracted psychiatrist or psychologist confirms that the claimed stressor is adequate to support a diagnosis of PTSD, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor so long as there is not clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service.  38 C.F.R. § 3.304(f)(3) (2013).

For purposes of this section, "fear of hostile military or terrorist activity" means that "a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror."  Id.

When there is an approximate balance of positive and negative evidence regarding any material issue, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA must determine whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim will be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54-55 (1990); Alemany v. Brown, 9 Vet. App. 518 (1996).

In this case, the Veteran has asserted that he has PTSD due to his experiences during a tour of duty in Bosnia and Turkey.  

Service personnel records confirm service in Bosnia and Turkey. 

VA treatment records report a diagnosis of PTSD.  The records also note statements from the Veteran regarding fear of running over mines during his period of deployment.  

In the Veteran's March 2006 stressor statement, he reported that during his time in the military, he was stationed in Turkey and Bosnia.  While stationed in Turkey, he experienced going on missions not knowing if he would be in a wartime situation at any time, which he indicated was very traumatic.  Further, while stationed in Bosnia, he would go on convoys where there were land mines blowing up and killing soldiers, vehicles running over land mines, and convoys being fired on.

In a May 2007 VA examination, the examiner diagnosed PTSD, but did not provide an etiological opinion.

In a March 2010 VA examination, the Veteran reported that during his deployment in Bosnia he was afraid that he would drive over mines, which happened to other soldiers while stationed there.  The examiner, a psychologist, determined that the Veteran met the criteria for PTSD, which was related to his Bosnian deployment.

In a subsequent VA examination in November 2010, the Veteran reported that while stationed in Bosnia and Turkey, he saw the aftermath of soldiers who had went over mines.  He reported that he feared for his life due to these incidents.  The examiner, a psychologist, diagnosed PTSD with moderate impairment of function due to symptoms of PTSD.  He determined that the disorder was at least as likely as not related to the Veteran's service in Bosnia and Turkey and his fear of hostile military or terrorist activity.

At the October 2012 Board hearing, the Veteran reported experiencing fear of hostile military activity.  Specifically, he reported that although his military occupational service was an administrator for the Post Office, he was requested to assist in convoy missions. He reported that he was in a combat situation and feared for his life.  He again reported being afraid of being blown up by mines.  

After a review of the evidence of record, the Board finds that service connection for PTSD is warranted.  The Veteran has a current diagnosis of PTSD, thus, the first element for service connection has been satisfied.  

Although the Veteran reported that he was in combat at the October 2012 Board hearing, the evidence does not establish that the Veteran engaged in combat for VA purposes.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  Nevertheless, the Veteran identified stressors related to fear of hostile military activity which are generally consistent with the circumstances of his service in a combat environment.  The Board finds that the Veteran is competent to report the incidents he experienced during service, and there is no evidence of record to indicate that the statements are false.  The Board also finds the Veteran credible.  Therefore, under currently applicable regulations, the Veteran's lay statements as to the in-service stressors are sufficient to establish the second element of service connection.  

The remaining question to be addressed is whether the PTSD is related to military service.  In this regard, both the March 2010 and November 2010 VA examiners diagnosed PTSD and linked the disorder to the reported in-service stressor identified by the Veteran.

In sum, the Veteran has PTSD that has been linked to fear of hostile military activity.  Resolving the benefit of the doubt in favor of the Veteran, the criteria for entitlement to service connection for PTSD have been met.  The Board finds that service connection for PTSD is warranted.


ORDER

Entitlement to service connection for PTSD is granted.


REMAND

At the October 2012 Board hearing, the Veteran reported that his service-connected acid reflux had worsened.  The Veteran is entitled to a new VA examination when there is evidence that the condition has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997).

With regards to the Veteran's claim of service connection for a sleep disorder, service treatment records note a diagnosis of insomnia in a June 1990 report of medical history.  

The Veteran was afforded a VA examination in March 2010.  The examiner diagnosed sleep apnea and insomnia and determined that sleep apnea was less likely than not related to the Veteran's sleep troubles noted prior to discharge from military service.  He determined that the in-service condition was centered more on nightmares and insomnia.

The Board finds the March 2010 VA examination inadequate.  In this regard, the examiner did not provide an etiological opinion regarding the Veteran's diagnosed insomnia.  Moreover, although the examiner determined that sleep apnea was not related to the in-service sleep disorder, he did not provide an opinion as to whether the condition was otherwise related to military service.

The Board acknowledges the March 2010 PTSD examiner's report that insomnia is a symptom of PTSD.  However, the Board notes that the Veteran was diagnosed with insomnia in 1990, approximately 6 years prior to the Veteran's deployment to Bosnia and Turkey.  Therefore, the record suggests that the condition existed prior to the onset of symptoms associated with PTSD.  

On remand, the Veteran should be afforded an additional VA examination to determine if any diagnosed sleep disorder is related to military service.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination to determine the current severity of his service-connected acid reflux.  The claims folder, including a copy of this remand, must be sent to the examiner for review in conjunction with the examination.  The examiner should note such review in the examination report or in an addendum opinion.

The examiner must provide specific findings addressing the rating criteria listed under 38 C.F.R. 
§ 4.114, DC 7346.  It is particularly important that the examiner provide an opinion as to the diagnosis, frequency, and severity of symptoms for the Veteran's acid reflux.  Comments should be made with respect to symptoms such as pain, vomiting, weight loss, hematemesis, melena, and anemia.  The examiner must determine whether the Veteran has any other symptom combinations productive of severe impairment of health.  The examiner must also state what impact, if any, the Veteran's GERD has on his employment and daily living.

2. Schedule the Veteran for a VA examination by an examiner different than the one who conducted the March 2010 evaluation.  The purpose of the examination is to determine the nature and etiology of the diagnosed insomnia and sleep apnea.  The claims folder, including a copy of this remand, must be sent to the examiner for review in conjunction with the examination.  The examiner should note such review in the examination report or in an addendum opinion.

The examiner should provide an opinion to the following:

a. Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's sleep apnea had its onset during military service or is otherwise related to military service.

b. Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's insomnia had its onset during military service or is otherwise related to military service.

The examiner should discuss the June 1990 diagnosis of insomnia in service and its significance, if any, to the current sleep disorders.  The examiner should also discuss the Veteran's lay statements and October 2012 hearing testimony with respect to onset and continuity of any currently diagnosed sleep disorder.

A complete rationale for all opinions must be provided.  If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered. 

3. If the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  Then the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
REBECCA N. POULSON
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


